JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. *596R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed August 30, 2011, be affirmed. The district court properly dismissed appellants’ complaint for failure to state a claim based on res judicata because appellants’ prior litigation in California involved the same facts and parties, which resulted in a valid judgment on the merits. Appellants’ claims against JP Morgan Chase, N.A. and U.S. Bank, N.A. were also properly dismissed because there was no allegation in the complaint of any wrongdoing by those banks.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.